Citation Nr: 0322813	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-07372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

Entitlement to service connection for a skin condition, 
bilateral hearing loss, and a disability claimed as involving 
loss of use of a creative organ.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel








REMAND

The veteran served on active duty from April 1986 to February 
1992.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 1999 RO decision which denied service 
connection for a skin condition, bilateral hearing loss, and 
a disability claimed as involving loss of use of a creative 
organ. 

Beginning in August 2002, the Board directly undertook 
development of the evidence on the issues, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development has been completed.  However, the Board 
development regulation was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Under the circumstances, the case 
must be returned to the RO for readjudication.

In view of this, the case is remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claims for 
service connection for a skin condition, 
bilateral hearing loss, and a disability 
claimed as involving loss of use of a 
creative organ, taking into account all 
evidence received since the statement of 
the case.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran, and she 
should be given an opportunity to 
respond, before the case is returned to 
the Board.





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


